Citation Nr: 1039646	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  05-23 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from February 1983 to February 
1987.

This case initially came before the Board of Veterans' Appeals 
(Board) on appeal from the Los Angeles, California Department of 
Veterans Affairs (VA) Regional Office (RO).  

In January 2008, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge at the RO.  A 
transcript of that hearing has been associated with the claims 
file. 

In April 2008 and February 2009 decisions, the Board remanded 
this issue for additional development.  During remand 
development, the other issue, service connection for a low back 
disorder was granted by the RO.  This is a grant as to the 
benefit requested and that issue is no longer before the Board.


FINDING OF FACT

The Veteran is not currently shown to have a bilateral hearing 
loss disability by VA standards, nor was hearing loss 
demonstrated during service. 


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss 
are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  Notice should be sent 
prior to the appealed rating decision or, if sent after the 
rating decision, before a readjudication of the appeal.  A 
Supplemental Statement of the Case, when issued following a 
notice letter, satisfies the due process and notification 
requirements for an adjudicative decision for these purposes.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this case, the notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the Veteran in January 2004, prior to 
the date of the issuance of the appealed April 2004 rating 
decision.

The Board further notes that, in March 2006, the Veteran was 
notified that a disability rating and an effective date for the 
award of benefits are assigned in cases where service connection 
is warranted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  After issuance of the March 2006 letter, and opportunity 
for the Veteran to respond, the May 2010 supplemental statement 
of the case (SSOC) reflects readjudication of the claim.  Hence, 
the Veteran is not shown to be prejudiced by the timing of the 
latter notice.  See Mayfield, 20 Vet. App. at 543 (2006); see 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matter on appeal.  Pertinent medical evidence associated 
with the claims file consists of service and VA treatment 
records, and the Veteran's June 2009 VA examination.  Also of 
record and considered in connection with the appeal are the 
various written statements provided by the Veteran and by the 
Veteran's representative on his behalf.  The Board finds that no 
additional RO action to further develop the record on the claim 
for service connection for bilateral hearing loss is warranted.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication. 

Service Connection Laws and Regulations Generally 

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober 10 Vet. 
App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post- service continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage, 10 Vet. 
App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of 
in-service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give 
"due consideration" to "all pertinent medical and lay evidence" 
in evaluating a claim to disability or death benefits.  Lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed.Cir.2007) In fact, competent medical evidence is not 
necessarily required when the determinative issue involves either 
medical etiology or a medical diagnosis. Id. at 1376-77; see also 
Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted"). 

Hearing Loss

If sensorineural hearing loss becomes manifest to a degree of 10 
percent within one year of separation from active service, then 
it is presumed to have been incurred during active service, even 
though there is no evidence of hearing loss during service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. § 3.303(d).

A disorder may be service connected if the evidence of record, 
regardless of its date, shows that the Veteran had a chronic 
disorder in service or during an applicable presumptive period, 
and that the Veteran still has such a disorder.  38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Tests are less than 94 
percent. 38 C.F.R. § 3.385. 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims 
file. Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 



Analysis

The Veteran asserts that he has bilateral hearing loss as a 
result of his military service.  Specifically, the Veteran claims 
that during service he served as a powder handler on the USS New 
Jersey.  In performing these duties, he was exposed to constant 
noise trauma, in particular, the 16-inch guns that were aboard 
the ship.

Service treatment records confirm this service and demonstrate 
noise exposure but are silent as to complaints, findings, or 
diagnosis pertaining to hearing loss.  

His reported August 1982 induction examination recorded normal 
hearing as shown by audiometric testing in August 1982 that 
revealed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
0
5
5
LEFT
15
0
0
10
0

Audiometric testing in April 1986 that revealed pure tone 
thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
5
10
LEFT
0
0
0
10
5

His reported January 1987 separation examination recorded normal 
hearing as shown by audiometric testing in January 1987 that 
revealed pure tone thresholds, in decibels, as follows: 






HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
0
0
LEFT
0
0
-5
5
0

However, the absence of in-service evidence of hearing loss is 
not fatal to a claim for service connection.  See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current 
hearing loss disability (i.e., one meeting the requirements of 
section 3.385, as noted above) and a medically sound basis for 
attributing such disability to service may serve as a basis for a 
grant of service connection for hearing loss.  See Hensley v. 
Brown, 5 Vet. App. 155, 159 (1993).  

The Veteran underwent a VA examination in June 2009.  He reported 
noise exposure during service while as a powder handler during 
training exercises.  He denied post service vocational noise 
exposure.  

Audiometric testing revealed pure tone thresholds, in decibels, 
as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
25
25
25
LEFT
15
20
15
25
30

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear.  The 
examiner noted that the right ear was clinically normal and the 
left ear had mild high frequency hearing loss.  The examiner also 
reported that the Veteran's left ear hearing loss was not 
disabling per 38 C.F.R. § 3.385 as the hearing thresholds did not 
meet the criteria for disability under VA regulations.

Considering the claim for service connection for bilateral 
hearing loss and in light of the record and the governing legal 
authority, the Board finds that the claim must be denied.

The above-cited testing results reflect that the Veteran does not 
have a current bilateral hearing loss disability as defined by 38 
C.F.R. § 3.385, as the auditory thresholds were not 40 decibels 
or greater at any of the frequencies, the auditory thresholds at 
the minimum three of the frequencies were not 26 decibels or 
greater, and the Maryland CNC speech recognition score was not 
less than 94 percent.  See 38 C.F.R. § 3.385.  Moreover, neither 
the Veteran nor his representative has presented or identified 
existing audiometric testing results that meet the requirements 
of that regulation.

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such incidents 
have resulted in disability.  See 38 U.S.C.A. §§ 1110, 1131.  
Thus, where, as here, competent and persuasive medical evidence 
establishes that the Veteran does not have a bilateral hearing 
loss disability for which service connection is sought, there can 
be no valid claim for service connection.  See Gilpin v. West, 
155 F. 3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  In this case, the claim for service 
connection for bilateral hearing loss must be denied because the 
first essential criterion for a grant of service connection-
competent evidence of the currently-claimed disability-has not 
been met. 

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either event, 
or whether a preponderance of the evidence is against the claim 
in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  The preponderance of the evidence in this case is against 
the Veteran's claim. 


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for bilateral hearing loss is 
denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


